IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs February 9, 2016


    STATE OF TENNESSEE v. LASHONDA MONEAK WILLIAMSON

                Appeal from the Criminal Court for Davidson County
                    No. 2011-B-1815     Steve R. Dozier, Judge




              No. M2015-01812-CCA-R3-CD – Filed February 12, 2016
                        _____________________________

LaShonda Moneak Williamson, the Appellant, appeals the summary denial of her
Tennessee Rule of Criminal Procedure 36.1 motion to correct an illegal sentence that she
claims was imposed as the result of a coerced guilty plea. Because the Appellant‟s
motion failed to state a colorable claim, we affirm the trial court‟s summary denial of the
motion pursuant to Rule 20, Rules of the Court of Criminal Appeals.

   Tenn. R. App. P. 3 Appeal of Right; Judgment of the Criminal Court Affirmed
            Pursuant to Rule 20, Rules of the Court of Criminal Appeals

ROBERT L. HOLLOWAY, JR. J., delivered the opinion of the Court, in which JAMES
CURWOOD WITT, JR., and ALAN E. GLENN, JJ., joined.

LaShonda Moneak Williamson, Memphis, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Clarence E. Lutz, Senior Counsel;
Glenn R. Funk, District Attorney General; and Rachel Sobrero, Assistant District
Attorney General, for the appellee, State of Tennessee.


                             MEMORANDUM OPINION

      In June 2011, the Davidson County Grand Jury indicted the Appellant for First
Degree Murder, Especially Aggravated Robbery, and Tampering with Evidence. In
August 2011, the State filed a “Notice of Intent to Use Convictions of Prior Bad Acts for
Impeachment Purposes” (“impeachment notice”) and a “Notice of Enhanced
Punishment” (“enhancement notice”). In July 2012, the Appellant pleaded guilty
pursuant to a plea agreement to one count of Facilitation of First Degree Murder and was
sentenced to twenty years at 30%, one count of Especially Aggravated Robbery and was
sentenced to seventeen years at 100%, and one count of Tampering with Evidence and
was sentenced to six years at 35%. The twenty-year sentence was ordered to be served
consecutively to the seventeen-year sentence, and the six-year sentence was ordered to be
served concurrently, for an effective sentence of thirty-seven years.

       In July 2015, the Appellant filed a “Motion to Correct Illegal Sentence” pursuant
to Tennessee Rule of Criminal Procedure 36.1, claiming that her guilty plea was coerced
and “given through fear” and that, therefore, her sentence was “illegal, null and void.”
She claims that she was forced to plead guilty as a result of the impeachment notice and
enhancement notice filed by the State and also as a result of an unsigned “Rejection of
Settlement Offer,” which she received before accepting the plea agreement and entering
her plea.

       In August 2015, the trial court entered a written order finding that the
impeachment notice was properly filed pursuant to Rule 609 and Rule 405 of the
Tennessee Rules of Evidence and that the enhancement notice was properly filed
pursuant to Tennessee Code Annotated section 40-35-202. The trial court found that the
“Rejection of Settlement Offer” simply set out the offenses, the elements of the offenses,
and the range of punishments in order to help the Appellant make an informed decision
concerning her case. The trial court further found that the Appellant‟s “allegations of
intimidation and coercion contained in [the Appellant‟s] motion were unfounded” and
that the Rule 36.1 motion did not state a colorable claim. The trial court summarily
denied the motion without appointing counsel or conducting a hearing.

       In her brief, the Appellant states “[w]hile the sentence on its face may meet the
requirements of the 1989 Sentencing Act, the methods used to achieve the sentence fall
beyond the scope of legality.” She claims that the trial court should have appointed
counsel and conducted a hearing in which she could have presented evidence to prove
that her plea was coerced. The State argues that the Appellant‟s motion did not present a
cognizable claim under Rule 36.1 and that the trial court did not err in summarily denying
the motion. We agree with the State.

                                        Analysis

       Whether the Appellant‟s Rule 36.1 motion states a colorable claim is a question of
law requiring de novo review. State v. James D. Wooden, ___ S.W.3d ___, No. E2014-
01069-SC-R11-CD, 2015 WL 7748034, at *3 (Tenn. Dec. 2, 2015).

       The express purpose of Rule 36.1 is to “provide a mechanism for the defendant
or the State to seek to correct an illegal sentence.” Id. at *4 (citing Tenn. R. Crim. P.
                                            -2-
36.1, Advisory Comm‟n Cmt). For Rule 36.1 purposes, “an illegal sentence is one that is
not authorized by the applicable statutes or that directly contravenes an applicable
statute.” Tenn. R. Crim. P. 36.1(a).

       Although the Appellant correctly argues that the Due Process Clause of the
Fourteenth Amendment requires guilty pleas to be knowing and voluntary, a Rule 36.1
motion is not the correct procedure for seeking relief from an allegedly coerced plea. Our
supreme court has held that “[t]he Post-Conviction Procedure Act, T.C.A. §§ 40-30-101
to - [122], provides the procedure for attacking a constitutionally defective conviction
based on a guilty plea that was not knowingly and voluntarily entered, as required by
Boykin.”1 Archer v. State, 851 S.W.2d 157, 163 (Tenn. 1993); Johnson v. State, 834
S.W.2d 922, 925 (Tenn. 1992). Although Johnson and Archer were habeas corpus cases,
the principle stated above is equally applicable to Rule 36.1 cases. James D. Wooden,
2015 WL 7748034, at *7 (“the definition of „illegal sentence‟ in Rule 36.1 is coextensive
with, and not broader than, the definition of the term in the habeas corpus context”).

       The Appellant‟s motion does not present a colorable claim even when we take her
allegations as true and view them in the most favorable light to her. The Appellant‟s
motion is without merit because, as she admits in her brief, “the sentence on its face
meet[s] the requirements of the 1989 Sentencing Act[.]” Her Rule 36.1 motion does not
claim that her sentence is one that is not authorized by the applicable statutes or that
directly contravenes an applicable statute. See Tenn. R. Crim. P. 36.1(a). The trial court
properly denied her motion pursuant to Rule 36.1(c), without appointing counsel or
conducting a hearing.

        When an opinion provides no precedential value, the Court of Criminal Appeals
may affirm the judgment or action of the trial court by memorandum opinion rather than
formal opinion when “[t]he judgment is rendered or the action taken in a proceeding
before the trial judge without a jury and such judgment or action is not a determination of
guilt, and the evidence does not preponderate against the finding of the trial judge[.]”
Tenn. Ct. Crim. App. R. 20. This case satisfies the criteria of Rule 20. Accordingly, the
order of the trial court is affirmed in accordance with Rule 20, Rules of the Court of
Criminal Appeals.

      Accordingly, the ruling of the trial court is hereby affirmed pursuant to Court of
Criminal Appeals Rule 20.

                                                      _________________________________
                                                      ROBERT L. HOLLOWAY, JR., JUDGE

      1
          Boykin v. Alabama, 395 U.S. 238 (1969).
                                                -3-